DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 June 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Browning et al. (US 2013/0155142.)
Regarding claim 1,	
	Browning discloses a thermal sense monitor [the preamble does not limit the structure of the invention; please note that the invention teaches monitoring / sensing the temperature of the apparatus] comprising: 
a shared thermal sense line [212A-212F in figs. 2 and 4-5] to sequentially receive a temperature signal from each of a plurality of fluid ejection dies [paragraphs 0018, 0024-0034, 0036 and 0038]; 
a biasing circuit [210A-210D in figs. 2 and 5] to supply a current to the shared thermal sense line to bias a temperature sensor of each of the plurality of fluid ejection dies [paragraphs 0030-0032]; and 
a clamping circuit [404 in fig. 4; works in conjunction with comparator 402] electrically coupled to the shared thermal sense line to clip the temperature signal [paragraphs 0032-0034, 0036, and 0038.]

Regarding claim 2,	
Browning further discloses the thermal sense monitor further comprising: 
a controller [110 in fig. 1] to sequentially select each of the plurality of fluid ejection dies to output a temperature signal from the temperature sensor of each of the plurality of fluid ejection dies to the shared thermal sense line [paragraph 0017; claims 12 and 13.]

Regarding claim 4,	
Browning further discloses wherein the clamping circuit comprises: 
a precision gate threshold metal-oxide-semiconductor field-effect-transistor (MOSFET) comprising a gate electrically coupled to the shared thermal sense line [paragraph 0032.]
Regarding claim 5,	
Browning further discloses the thermal sense monitor further comprising: 
a first resistor electrically coupled between the shared thermal sense line and the gate of the MOSFET; and 
a second resistor electrically coupled between the gate of the MOSFET and a common or ground node [paragraph 0032.]

Claims 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark et al. (WO 2017/135968 – hereinafter Clark.)
Regarding claim 11, 
	Clark discloses a method for monitoring the temperature of a plurality of fluid ejection dies [105 in fig. 1], the method comprising: 
biasing a shared thermal sense line [115 in fig. 1; paragraphs 0012-0013 and 0020-0034]; 
sequentially selecting each of a plurality of fluid ejection dies to output a temperature signal onto the shared thermal sense line [paragraphs 0020-0033]; and 
clipping the temperature signal on the shared thermal sense line in response to switching from the selection of one fluid ejection die to another fluid ejection die [paragraphs 0020-0033.]

Regarding claim 13, 
	Clark further discloses the method further comprising: 
buffering the temperature signal on the shared thermal sense line prior to converting the temperature signal to a digital value [paragraph 0032.]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6-10, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Browning in view of Clark.
Regarding claim 3, 
	Browning discloses the claimed limitations as set forth above but fails expressly disclose the thermal sense monitor further comprising: an analog to digital convertor to convert the temperature signal on the shared thermal sense line to a digital value.
However, in the same field of endeavor, Clark discloses a printhead comprising: a plurality of ejection dies; a temperature sensor coupled to the plurality of ejection dies to send temperature signals to a controller; and a heater coupled to the plurality of ejection dies to apply heat to at least one ejection die in the plurality of ejection dies, wherein temperature sensor includes an analog to digital convertor to convert the temperature signal to a digital value [paragraphs 0017 and 0029-0034.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Browning invention to include means for convert the temperature signal on the shared thermal sense line to a digital value as taught by Clark for the purpose of transmitting signals in an accurate manner that yields reliable and fast results.   
Regarding claim 6, 
	In the obvious combination, Browning discloses a fluid ejection device comprising: 
at least two fluid ejection dies [114 in figs. 1 and 2 / also note 500 in fig. 5], each of the at least two fluid ejection dies comprising a temperature sensor [212A-212F in figs. 2 and 4-5] and a local thermal sense line electrically coupled to the temperature sensor [paragraphs 0018, 0024-0034, 0036 and 0038; as seen in figs. 1-5]; 
a shared thermal sense line [402 in fig. 4] electrically coupled to the local thermal sense line of each of the at least two fluid ejection dies [paragraphs 0032-0034, 0036, and 0038]; and 
an output element [404 in fig. 4; works in conjunction with comparator 402] to output a temperature signal to the shared thermal sense line and to clip the temperature signal on the shared thermal sense line [paragraphs 0032-0034, 0036, and 0038];
whereas Clark discloses the output element being a thermal sense monitor to sequentially select each temperature sensor of each of the at least two fluid ejection dies [paragraph 0021.]

Regarding claim 7,	
In the obvious combination, Browning further discloses wherein the thermal sense monitor comprises: 
a controller [110 in fig. 1] to sequentially select each temperature sensor of the at least two fluid ejection dies to output the temperature signal to the shared thermal sense line [paragraph 0017; claims 12 and 13]; and 


Regarding claim 8,	
In the obvious combination, Browning further discloses wherein the thermal sense monitor comprises: 
a biasing circuit to supply a current to the shared thermal sense line to bias each temperature sensor of each of the at least two fluid ejection dies [paragraphs 0018, 0023-0029, and 0032.]

Regarding claim 9,	
In the obvious combination, Clark further discloses wherein the thermal sense monitor comprises: 
a unity gain amplifier to buffer the temperature signal on the shared thermal sense line to provide a buffered temperature signal; and an analog to digital converter to convert the buffered temperature signal to a digital temperature value [paragraph 0030.]

Regarding claim 10,	
In the obvious combination, Browning further discloses wherein each temperature sensor of each of the at least two fluid ejection dies comprises a diode stack [paragraph 0032.]

Regarding claim 12,	
In the obvious combination, Browning further discloses the method further comprising: 
converting the temperature signal on the shared thermal sense line to a digital value [paragraph 0032.]

Regarding claim 14,	
In the obvious combination, Browning further discloses wherein clipping the temperature signal on the shared thermal sense line comprises passing the temperature signal to a gate of a precision gate threshold metal-oxide-semiconductor field-effect-transistor (MOSFET) that turns on to clip the temperature signal at the threshold voltage of the precision gate threshold MOSFET [paragraph 0032.] 

Regarding claim 15,	
In the obvious combination, Browning further discloses wherein biasing the shared thermal sense line comprises supplying a current to the shared thermal sense line to bias a temperature sensor of each of the plurality of fluid ejection dies [paragraphs 0018, 0023-0029 and 0032.]

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853